Board of Tax Appeals, No. 2003-T-1532. This cause is pending before the court as an appeal from the Board of Tax Appeals. Upon consideration of appellant/cross-appellee’s application for dismissal,
IT IS ORDERED by the court that the application for dismissal is granted.
IT IS FURTHER ORDERED that the cross-appeal of St. Bernard Self-Storage, LLC, remains pending. St. Bernard Self-Storage, LLC, shall proceed as appellant herein and shall file its merit brief within 40 days of the date of this entry. The remaining parties shall proceed as appellees and otherwise comply with S.Ct.Prac.R. VI.